ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_01_IN_04_FR.txt.                                                                                                 466




                                    Déclaration commune
                         de MM. les juges Cançado Trindade et Yusuf

                    [Traduction]

                       Importance de l’intervention dans le contentieux international et le règlement
                    international des différends contemporains — Conditions requises par le Statut
                    de la Cour en matière d’intervention — Intérêt d’ordre juridique susceptible
                    d’être affecté par une décision de la Cour — Demandes à fin d’intervention :
                    absence de pertinence du consentement des Etats — Procédure incidente : la
                    Cour maîtresse de sa propre compétence — Elaboration de la jurisprudence de la
                    Cour.



                               I. Point de départ : importance de l’intervention
                                       dans le contentieux international
                                 et le règlement international des différends

                       1. De même que dans son arrêt, également rendu ce jour, sur la requête
                    du Costa Rica à fin d’intervention en l’affaire du Différend territorial et
                    maritime (Nicaragua c. Colombie), la Cour, dans celui qu’elle a consacré
                    à la demande d’intervention du Honduras dans la même affaire, a jugé
                    que l’Etat demandant à intervenir n’avait pas établi l’existence d’un inté-
                    rêt d’ordre juridique. Quoiqu’elle découle de cette conclusion, on ne peut
                    exclure que sa décision de ne pas autoriser l’intervention ait, dans une
                    certaine mesure, été influencée par sa tendance à éviter l’application de
                    l’article 62 de son Statut, tendance sur laquelle nous nous sommes pen-
                    chés dans l’opinion dissidente commune dont nous avons joint l’exposé
                    au premier arrêt susmentionné.



                       2. Cela ne signifie pas que nous soyons en désaccord avec la conclusion
                    à laquelle est parvenue la Cour sur la demande d’intervention du Hondu-
                    ras. Nous tenons cependant à consigner notre position quant à la propen-
                    sion persistante de la Cour — propension que révèle une jurisprudence à
                    ce jour peu concluante — à se prononcer, pour des raisons d’opportunité
                    judiciaire, contre la mise en œuvre concrète du mécanisme de l’interven-
                    tion, dont nous estimons qu’il a, de nos jours, un rôle important à jouer
                    dans le contentieux international et le règlement international des diffé-
                    rends. Par souci de clarté, nous avons tenu à préciser notre position
                    concernant la requête du Honduras à fin d’intervention et la raison pour
                    laquelle nous avons souscrit à la décision de la majorité de ne pas y faire
                    droit.

                                                                                                  50




5 CIJ1020.indb 97                                                                                       14/06/13 11:47

                                différend territorial et maritime (décl. comm.)                  467

                               II. Conditions requises en matière d’intervention

                       3. Il convient de rappeler ici que les conditions requises en matière
                    d’intervention dans une procédure devant la Cour sont énoncées à l’ar-
                    ticle 62 du Statut. Cet article se lit comme suit :
                            « 1. Lorsqu’un Etat estime que, dans un différend, un intérêt d’ordre
                         juridique est pour lui en cause, il peut adresser à la Cour une requête,
                         à fin d’intervention.
                            2. La Cour décide. »
                       4. Dans le cas d’espèce, l’Etat demandant à intervenir n’a pas démontré
                    qu’« un intérêt d’ordre juridique » était pour lui en cause. Or, ainsi que nous
                    l’avons précisé dans notre opinion dissidente commune jointe à l’arrêt sur
                    la requête du Costa Rica à fin d’intervention, tout Etat souhaitant interve-
                    nir doit démontrer qu’il possède « un intérêt d’ordre juridique susceptible
                    d’être affecté par la décision en l’espèce ». A cet égard, la question de savoir
                    si l’Etat tiers demande à intervenir dans la procédure principale en qualité
                    de partie ou de non‑partie semble, à ce stade, dépourvue de pertinence aux
                    fins de déterminer s’il satisfait aux critères régissant l’intervention énoncés
                    à l’article 62 du Statut.
                       5. L’Etat tiers souhaitant intervenir doit de toute façon démontrer
                    qu’il a « un intérêt d’ordre juridique » susceptible d’être affecté par la déci-
                    sion de la Cour sur le fond de l’affaire. Or, c’est précisément sur ce point
                    qu’il est apparu que la requête du Honduras ne satisfaisait pas aux condi-
                    tions requises en matière d’intervention, ce qui a conduit la Cour à ne pas
                    l’admettre. La situation du Honduras est en effet très particulière, puisque
                    l’arrêt que la Cour a rendu en 2007 en l’affaire du Différend territorial et
                    maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes est
                    revêtu de l’autorité de la chose jugée et, partant, a réglé la délimitation
                    maritime entre les deux pays dans cette zone.
                       6. En outre, le Honduras n’a mis en avant aucune autre formation
                    maritime devant être prise en compte aux fins de l’examen de sa demande
                    d’intervention, et la Cour a écarté à juste titre ses arguments relatifs au
                    traité de délimitation maritime de 1986 conclu entre le Honduras et la
                    Colombie, lequel, étant sans incidence sur la délimitation entre le Nicara-
                    gua et la Colombie, est dépourvu de pertinence aux fins de l’examen de la
                    demande d’intervention du Honduras dans la présente affaire. Le Hondu-
                    ras n’a donc pas démontré qu’il possédait un intérêt d’ordre juridique
                    susceptible d’être affecté par une décision de la Cour en l’espèce ; c’est
                    pourquoi il n’a pas été fait droit à sa requête.

                       7. Nous observons par ailleurs que la Cour a accordé une certaine
                    attention à la distinction entre les « droits » et les « intérêts juridiques » des
                    Etats tiers qui demandent à intervenir. Selon nous, il s’agit là d’un pro-
                    grès dans la clarification des fondements de l’institution de l’intervention ;
                    à cet égard, nous renvoyons à l’exposé de notre opinion dissidente com-

                                                                                                   51




5 CIJ1020.indb 99                                                                                        14/06/13 11:47

                               différend territorial et maritime (décl. comm.)                             468

                 mune 1 jointe à l’autre arrêt rendu ce jour par la Cour. Ces précisions
                 ayant été apportées, nous en venons à la question du consentement des
                 parties à la procédure principale relativement à une requête à fin d’inter-
                 vention.


                          III. Absence de pertinence du consentement des États
                               aux fins de l’examen par la Cour des requêtes
                                             à fin d’intervention

                    8. Nous sommes d’avis que le Honduras n’a pas satisfait aux critères
                 régissant l’admission d’une demande d’intervention énoncés à l’article 62
                 du Statut et ce, indépendamment de la question du consentement des Par-
                 ties à la procédure principale à une telle intervention. Sur ce point, nous
                 tenons à souligner que, au regard des conditions auxquelles cette disposi-
                 tion soumet les requêtes à fin d’intervention, il n’existe aucune « exigence »
                 de consentement des parties à la procédure principale. Selon nous, pareil
                 consentement est dépourvu de pertinence aux fins de l’examen des
                 requêtes à fin d’intervention et ne saurait être considéré comme une
                 condition posée par l’article 62 du Statut.
                    9. Ainsi, dans l’arrêt qu’elle a rendu le 13 septembre 1990 en l’affaire du
                 Différend frontalier terrestre, insulaire et maritime (El Salvador/Hondu‑
                 ras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990, la Chambre de
                 la Cour, ayant jugé que le Nicaragua avait « un intérêt d’ordre juridique »,
                 a autorisé celui‑ci à intervenir ; elle a en outre apporté sur la question du
                 consentement un éclairage qui mérite d’être ici relevé. La Chambre a en
                 effet précisé que, en matière d’intervention, la compétence de la Cour ne
                 découlait pas du consentement des parties à l’instance, à la différence de sa
                 compétence pour connaître du différend qui lui a été soumis ; le consente-
                 ment requis est celui que les parties ont exprimé à l’origine, lorsqu’elles
                 sont devenues parties au Statut ou qu’elles ont de toute autre façon accepté
                 la compétence de la Cour, notamment par le biais d’une clause compro-
                 missoire. Dès lors, point n’est besoin pour la Cour de s’assurer de nouveau
                 de ce consentement pendant le déroulement de l’instance.
                    10. En ce qui concerne les requêtes à fin d’intervention, le consente-
                 ment des Etats a par ailleurs des effets limités. Ainsi, dans l’affaire, déjà
                 mentionnée, du Différend frontalier terrestre, insulaire et maritime (El Sal‑
                 vador/Honduras), la Chambre a précisé que la Cour était compétente
                 pour admettre une demande d’intervention même si l’une des parties à
                 l’instance, voire les deux, s’y opposait. Dans cette affaire, si le Nicara-
                 gua avait, selon le Honduras, démontré qu’il avait un intérêt juridique,
                 il n’avait pas, selon El Salvador, justifié sa demande d’intervention

                     1 Voir, sur ce point particulier, l’exposé de notre opinion dissidente commune joint à

                 l’arrêt que la Cour a rendu ce jour en l’affaire du Différend territorial et maritime (Nica‑
                 ragua c. Colombie), requête du Costa Rica à fin d’intervention, arrêt, C.I.J recueil 2011 (II),
                 p. 405-407, par. 9-14).

                                                                                                             52




5 CIJ1020.indb 101                                                                                                 14/06/13 11:47

                               différend territorial et maritime (décl. comm.)                           469

                 (par. 69‑70). Rappelons que la Chambre a, malgré cela, autorisé l’inter-
                 vention du Nicaragua sur la base de l’article 62 du Statut. Selon nous, elle
                 a eu raison de le faire.
                    11. Le paragraphe 28 du présent arrêt sur la requête du Honduras à fin
                 d’intervention apporte un autre éclaircissement, à savoir que, si l’exis-
                 tence d’une base de compétence commune entre les Etats concernés est
                 requise dans le cas d’une intervention en tant que partie, elle ne l’est pas
                 dans le cas d’une intervention en tant que non‑partie. Dans ce même
                 paragraphe, la Cour précise en effet que l’existence d’un lien juridiction-
                 nel entre l’Etat qui demande à intervenir et les parties à la procédure prin-
                 cipale « n’[est] pas une condition de l’intervention en tant que non‑partie ».
                    12. Nous souscrivons à cette conclusion et, à cet égard, rappelons en
                 outre que, dans leurs opinions dissidentes respectives jointes à l’arrêt que
                 la Cour a rendu le 21 mars 1984 sur la requête de l’Italie à fin d’interven-
                 tion en l’affaire du Plateau continental (Jamahiriya arabe libyenne/Malte)
                 (C.I.J. Recueil 1984), les juges Sette‑Câmara et Oda ont estimé que la
                 requête de l’Italie satisfaisait aux conditions de l’intervention énoncées à
                 l’article 62 et mis en doute la nécessité d’un « lien juridictionnel » avec les
                 parties à la procédure principale. De même, le juge Ago a, dans son opi-
                 nion dissidente, précisé que la Cour n’avait pas besoin qu’un titre de com-
                 pétence lui soit fourni, et s’est déclaré partisan d’accueillir la demande
                 italienne en ce qu’elle constituait « un exemple type d’« intervention » en
                 tant que procédure incidente ».
                    13. En tout état de cause, dans son raisonnement sur le point susmen-
                 tionné — qui a trait à l’intervention dans les affaires qui lui sont sou-
                 mises —, la Cour écarte clairement la question du consentement des
                 Etats, ce en quoi nous la suivons pleinement. Selon nous, le consentement
                 des parties à la procédure principale ne constitue en effet nullement une
                 condition pour qu’un Etat puisse intervenir en tant que non‑partie. La
                 Cour est quoi qu’il en soit maîtresse de sa propre compétence et n’a pas,
                 pour se prononcer sur une requête à fin d’intervention dans une affaire
                 dont elle est saisie, à se soucier de l’existence d’un tel consentement.
                    14. De fait, l’intervention d’un Etat tiers, telle que prévue par le Statut,
                 transcende le consentement individuel des Etats. Ce qui importe, c’est le
                 consentement que ceux‑ci ont exprimé à l’origine, lorsqu’ils sont devenus par-
                 ties au Statut de la Cour ou qu’ils ont de toute autre façon accepté la compé-
                 tence de celle‑ci, notamment par le biais de clauses compromissoires. Ainsi
                 que la Chambre de la Cour l’a elle‑même indiqué à juste titre dans l’arrêt
                 qu’elle a rendu en 1990 sur la requête du Nicaragua à fin d’intervention en
                 l’affaire du Différend frontalier terrestre, insulaire et maritime (El Salvador/
                 Honduras), la compétence de la Cour, dans le cas particulier de l’intervention,
                 « ne découle pas du consentement des parties à l’instance, à la différence de
                 sa compétence pour connaître de l’affaire qui lui a été soumise » 2.

                    2 Affaire du Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),

                 requête du Nicaragua à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 133, par. 96.


                                                                                                           53




5 CIJ1020.indb 103                                                                                               14/06/13 11:47

                            différend territorial et maritime (décl. comm.)             470

                    15. La Cour n’a pas à rechercher automatiquement le consentement de
                 chaque Etat pendant le déroulement de la procédure, puisque aussi bien le
                 consentement des Etats parties à un différend est étranger à l’institution
                 de l’intervention créée par l’article 62 du Statut de la Cour. Nous espé-
                 rons que le point de vue que nous venons d’exposer, à savoir que la Cour
                 n’a pas, lorsqu’elle examine une requête à fin d’intervention présentée sur
                 la base de l’article 62, à se pencher sur la question du consentement des
                 Etats, se révélera utile à la Cour lorsqu’elle aura à se prononcer sur de
                 telles questions.

                                         (Signé) Antônio Augusto Cançado Trindade.
                                              (Signé) Abdulqawi Ahmed Yusuf.




                                                                                         54




5 CIJ1020.indb 105                                                                             14/06/13 11:47

